                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 02/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMANDA JOHNSON,

                      Plaintiff,                       Case No. 1:18-cv-09786 (DAB)

                v.
                                                       STIPULATED PROTECTIVE ORDER
L'OREAL USA.,                                          AND FRE 205(D) AND (E)
                                                       CLAWBACK ORDER
                      Defendant.




       WHEREAS, Plaintiff Amanda Johnson and Defendant L'Oreal USA (collectively, the

''Parties") in the above-captioned matter have agreed that the proceedings in the above-captioned

matter may involve the discovery and use of confidential, non-public, sensitive, and/or

proprietary employee, patient, business, tax, financial, medical and personally identifiable

information, documents and other materials;

       WHEREAS, the Parties have agreed to produce such documents only on the agreement
that such "Confidential" information or item will be disclosed only as provided herein;

       WHEREAS, the .Parties have agreed to stipulate to protect certain privileged and
otherwise protected documents, data (including electronically stored information) and other

information, including without limitation, metadata (collectively "Documents''), against claims

of waiver and inadvertent production in the event they are produced during the course of this

litigation whether pursuant to a Court Order, a Parties' discovery request or informal production;

       WHEREAS, both Parties may be required to produce large volumes of Documents, the

Parties wish to comply with discovery deadlines and complete discovery as expeditiously as
possible, while preserying and without waiving any evidentiary protections or privileges

applicable to the information contained in the Documents produced, including as against third




                                                1
parties and other Federal and State proceedings, and in addition to their agreement, need the
additional protections of a Court Order under FRE S02(d) and (e) to do so.
       WHEREAS, in order to comply with applicable discovery deadlines, a party may be
required to produce certain categories of Documents that have been subject to minimal or no
attomey review (the ''Disclosures,,). This Stipulated Protective Order and Clawback Order (the
''Order'1 is designed to foreclose any arguments that by making such Disclosures, the disclosure
or production of Documents subject to a legally recognized claim of privilege, including without
limitation the attorney-client privilege, work-product doctrine, or other applicable privilege:
                      (a)     was not inadvertent by the Producing Party;
                      (b)     that the Producing Party did not take reasonable steps to prevent
                              the disclosure of privileged Documents;
                      (c)     that the Producing Party did not take reasonable or timely steps to
                              rectify such Disclosure; and/or
                      (d)     that such Disclosure acts as •a waiver of applicable privileges or
                              protections associated with such Documents.
       WHEREAS, because the purpose of this Order is to protect and_ preserve privileged
Documents, the Parties agree they are bound as follows from and after the date their counsel
have signed it, even if such execution occurs prior to Court approval.
       THEREFORE, the Parties seek the entry of the Order, pursuant to Federal Rule of Civil
Procedure 26(c), governing the disclosure of documents and information therein designated as
''Confidential" on the terms set forth herein, as well as an Order, pursuant to FRE 502, governing
the return. of inadvertently produced documents and data and affording them the protections of
FRE 502(d) and (e), on the terms set forth herein.


       THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:

       1.      This Stipulation and Protective Order of Confidentiality (the "Order") shall apply

to any documents or information that the Parties provide during discovery in this action (the
                                                 2
"Action'1 and designate as confidential. Documents and information that may be designated as

confidential for the purposes of this Action shall include but are not limited to the salary,

compensation and benefits information, disciplinary records, performance evaluations and all

other personnel and patient information relating to individuals other than the plaintiff in this

litigation, internal investigat~ons undertaken by Defendant, patient information, quality review

policies and procedures and information, information protected from disclosure by HIPAA,

information protected from disclosure by New York Public Health Law Section 2805•m, and all

communications involving any of the foregoing areas ("Confidential Material"). The Parties

shall act in good faith in designating docwnents or information hereunder as Confidential

Material. This Order also shall apply to Confidential Material used or revealed during a

deposition or in answers to interrogatories. The Parties shall address with the Court at the final

pretrial conference the use of Confidential Material at a hearing or trial or other proceeding. It is

agreed and understood by Plaintiff and Defendant that such documents and/or information may

contain highly confidential and/or proprietary information.


       2.      All materials designated as Confidential Material shall be clearly marked

''CONFIDENTIAL" on the face of the document.


       3.      In lieu of marking the originals of documents, the Parties may mark the copies

that are produced or exchanged.


       4.      Materials marked "CONFIDENTIAL" pursuant hereto and their contents shall be

used solely for purposes of this Action and not for any other purpose, and shall not be

disseminated by the Parties or their attorneys in any manner, orally or in written form, to anyone

other than:


                                                 3
          a.   Counsel of record for the Parties, and the paralegal, clerical and secretarial staffs

employed by such counsel, only to the extent necessary to render professional services in this

Action;


          b.   Plaintiff;


          c.   Defendant;


          d.   the Court in which this Action is pending;


          e.   Employees of Defendant who Defendant determines may have knowledge of the

underlying dispute and/or may serve as witnesses in this matter;


          f.   Experts and consultants retained by counsel for the Parties in connection with this

Action, who are assisting counsel in the prosecution or defense of this Action;


       g.      Any court reporter present in his or her official capacity at any hearing, deposition

or other proceeding in this Action;


       h.      Any witness who counsel for a party in good faith believes may be called to

testify at trial, hearing or deposition in this action or is called to testify at trial, hearing or

deposition in this action (and their counsel), provided such person (a) has been identified in

discovery as a person with knowledge of relevant facts; and (b) prior to disclosure, been advised

of the contents of this Order; and


       i.      As to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy.


          5.   All records containing Confidential Information provided by a party or by a third

                                                 4
party shall also be covered by this Order and be deemed "CONFIDENTIAL." This Order does

not substitute for or limit any obligation imposed on the Parties by HIPAA or by New York

Public Health Law, Section 2805-m.


       6.      Prior to disclosure by the Parties or their attorneys of any Confidential Material to

any person referred to in paragraphs 4(f) and 4(h) of this Order, counsel shall provide such

person with a copy of this Order and that person must agree to be bound by its terms by

executing the form annexed hereto as Exhibit A.


       7.      Prior   to   filing   any   document     marked    by   the   opposing party      as

"CONFIDENTIAL," the non-producing party shall e-mail a copy of the documents that it intends

to tile with the Court at least ten (10) calendar days in advance of the filing. The producing party

shall advise the non-producing party within seven (7) calendar days whether it objects to that

filing and believes that the documents should be filed under seal. This schedule shall apply

unless the timeframe for the· particular motion makes this timing unfeasible, in which case the

parties shall confer to determine an appropriate timeframe.

       If the non-producing party still intends to file the documents with the Court, the
                      file a motion to seal the documents pursuant to Judge Schofield's Individual Rules
                      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
producing party shall file a request with the Court to have such documents or information filed

XXXXXXXX
under seal. No documents or information filed under seal shall be made available to third parties

or the public, except by further order of this Court, a subsequent written agreement executed by

the Parties, or in accordance with the terms of this Order.

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       In the event that a party's motion to file under seal is still pending while a Court ordered

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
motion deadline (e;g., a summary judgment filing deadline) approaches, the parties agree to

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
refrain from filing publicly the disputed exhibits as part of their motion filing and instead

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
identify the exhibits by their bates numbers. The parties may include the disputed exhibits in

                                                 s
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
their courtesy copy to the Court, noting in a cover letter that the exhibits were not filed publicly

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
because they are the subject of a pending motion to file under seal.

        9.     Should this matter proceed to trial, the parties agree to meet-and-confer to discuss

the confidentiality of documents to be used as exhibits during trial, and further discuss those

issues with the Court at the fmal pre-trial conference.


        10. All Confidential Material shall be used solely for the purpose of the prosecution or

defense of this Action, including any appeals or retrials.


        11.    The Parties may object to the designation of any document or information as

"CONFIDENTIAL" by presenting a motion to the Court for an in camera inspection and/or a

determination regarding confidentiality within 60 days after having received it. Any documents

or information that are designated as Confidential Material shall be treated as such unless and

until the Court rules that such materials are not confidential.         The burden of establishing

confidentiality remains at all times on the party asserting confidentiality.

       12.     This Order shall not: (a) prejudice in any way the right of a party to object to the

production of documents or information it considers not subject to discovery; (b) prejudice in

any way the right of a party to seek a court determination of whether particular discovery

material should be produced; (c) prejudice in any way the right of a party to object to the

introduction into evidence of any documents or information it considers inadmissible; or (d)

prejudice in any way a party's right to use its own documents or information, which may or may

not have been designated by a    party as "CONFIDENTIAL," in any manner without consent of
the opposing party or Court.


       13.     The Parties and their counsel shall maintain all Confidential Material in a secure


                                                  6
manner so as to avoid disclosure of its contents.


          14.   Nothing herein shall preclude the Parties from entering into a subsequent

agreement, executed by counsel for the Parties, to withdraw a "CONFIDENTIAL" designation in

connection with any motions or the trial of this Action.


          1S.   Upon final termination of this Action and any appeals, any person in possession

of Confidential Material shall, upon written request, promptly return the Confidential Material,

including all copies and excerpts, to counsel for the producing party, or confirm in writing that

the Confidential Material was destroyed, except that the parties' counsel shall be permitted to

retain their working files on the condition that those files will remain protected.


          16.   This Order shall be, and is hereby, adopted by the undersigned, as an Order of this

Court, submitted to the Court for signature, which shall be effective nunc pro tune to the date

hereof.


          17.   The inadvertent, unintentional or in camera disclosure of Confidential Material

shall not be deemed a waiver of any claims of confidentiality.


          18.   CLAWBACK AGREEMENT

                Pursuant to FRE 502(d) and (c), the Parties agree to and the Court orders
protection of privileged and otherwise protected Documents against claims of waiver (including
as against third parties an4 in other federal and state proceedings) as follows:
                (a)    The disclosure or production of Documents by a Producing Party subject
                       to a legally recognized claim of privilege, including without limitation the
                       attorney-client privilege and the work-product doctrine, to a Receiving



                                                    7
      Party, shall in no way constitute the voluntary disclosure of such

      Document.

(b)   The inadvertent disclosure or production of any Document in this action

      shall not result in the waiver of any privilege, evidentiary protection or

      other protection associated with such Document as to the Receiving Party
      or any third parties, and shall not result in any waiver, including subject

      matter waiver, of any kind.

(c)   If, during the course of this litigation, a party determines that any
      Document produced by another party is or may reasonably be subject to a

      legally recognizable privilege or evidentiary protection ("Protected

      Document"):

      i.     the Receiving Party shall: (A) refrain from reading the Protected
             Document any more closely than is necessary to ascertain that it is

             privileged or otherwise protected from disclosure; (B) immediately

             notify the Producing Party in writing that it has discovered

             Documents believed to be privileged or protected; (C) specifically

             identify the Protected Documents by Bates number range or hash

             value, and, (D) within ten (10) days of discovery by the Receiving

             Party, return, sequester, or destroy all copies of such Protected
             Documents, along with any notes, abstracts or compilations of the

             content thereof. To the extent that a Protected Document has been

             loaded into a litigation review database under the cQntrol of the

             Receiving Party, the Reccivin$ Party shall have all electronic

             copies of the Protected Document extracted from the database.

             Where such Protected Documents cannot be destroyed or
             separated, they shall not be reviewed, disclosed, or otherwise used
             by the Receiving Party. Notwithstanding, the Receiving Party is

                               8
              under no obligation to search or review the Producing Party's

             Documents to identify potentially privileged or work product
             Protected Documents.

      ii.    If the Producing Party intends to assert a claim of privilege or other
              protection over Documents identified by the Receiving Party as

             Protected Documents, the Producing Party will, within ten (10)

             days of receiving the Receiving Party's written notification

             described above, inform the Receiving Party of such intention in

             writing and shall provide the Receiving Party with a log for such

             Protected Documents that is consistent with the requirements of

             the Federal Rules of Civil Procedure, setting forth the basis for the

             claim of privilege or other protection. In the event that any portion

             of a Protected Document does not contain privileged or protected

             information, the Producing Party shall also provide to the

             Receiving Party a redacted copy of the document that omits the

              information that the Producing Party believes is subject to a claim

              of privilege or other protection.
(d)   If, during the course of this litigation, a party detennines it has produced a
      Protected Document:
      i."    the Producing Party may notify the Receiving Party of such

              inadvertent production in writing, and demand the return of such

              d9cuments. Such notice shall be in writing, however, it may be

              delivered orally on the record at a deposition, promptly followed

              up in writing. The Producing Party's written notice will identify

              the Protected Document inadvertently produced by bates number

              range or hash value, the privilege or protection claime~ and the

              basis for the assertion of the privilege and shall provide the

                                 9
              Receiving Party with a log for such Protected Documents that is

              consistent with the requirements of the Federal Rules of Civil

              Procedure, setting forth the basis for the claim of privilege or other

              protection.    In the event that any portion of the Protected

              Document does not contain privileged or protected information,

              the Producing Party shall also provide to the Receiving Party a

              redacted copy of the Document that omits the information that the

              Producing Party believes is subject to a claim of privilege or other

              protection.

      ii.     The Receiving Party must, within ten (10) days of receiving the

             Producing Party's written notification described above, return,

              sequester, or destroy the Protected Document and any copies,

              along with any notes, abstracts or compilations of the content

             thereof. To the extent that a Protected Document has been loaded

              into a litigation review database under the control of the Receiving

              Party, the Receiving Party shall have all electronic copies of the

              Protected Document extracted from the database.

(e)   To the extent that the information contained in a Protected Document has

      already been used in or described in other documents generated or

      maintained by the Receiving Party prior to the date of receipt of written

      notice by the Producing Party as set forth in paragraphs 16(c)(ii) and

      16(d)(i}, then the Receiving Party shall sequester such documents until the

      claim has been resolved. If the Receiving P~ disclosed the Protected

      Document before being notified of its inadvertent production, it must take

      reasonable steps to retrieve it.

(f)   The Receiving Party's return, sequestering or destruction of Protected

      Documents as provided herein will not act as a waiver of the Requesting

                                 10
      Party's right to move for the production of the returned, sequestered or
      destroyed documents on the grounds that the documents are not, in fact,
      subject to a viable claim of privilege or protection.          However, the
      Receiving Party is prohibited and estopped from arguing that:
      i.      the disclosure or production of the Protected Documents acts as a
             waiver of an applicable privilege or evidentiary protection;
      ii.    the disclosure of the Protected Documents was not inadvertent;
      iii.   the Producing Party did not take reasonable steps to prevent the
             disclosure of the Protected Documents; or
      iv.    the Producing Party failed to take reasonable or timely steps to
             rectify the error pursuant to Federal Rule of Civil Procedure
             26(b)(5)(B), or otherwise.
(g)   Either party may submit Protected Documents to the Court under seal for a
      determination of the claim of privilege or other prote'ction. The Producing
      Party shall preserve the Protected Documents until such claim is resolved.
      The Receiving Party may not use the Protected Documents for any
      purpose absent this Court's order. The burden of establishing the claim of
      privilege remains at all times on the party asserting the privilege.
{h)   Upon a determination by the Court that the Protected Documents are
      protected by the applicable privilege or evidentiary protection, and if the
      Protected Documents have been sequestered rather than returned or
      destroyed by the Recl:'iving Party, the Protected Documents shall be
      returned or des~yed within 10 (ten) days of the Court's order. The Court
      may also order the identification by the Receiving Party of Protected
      Documents by search terms or other means.
(i)   Nothing contained herein is intended to, or shall serve to limit a party's
      right to conduct a review of documents, data (including electronically
                                11
                     stored information) and other information, including without limitation,

                     metadata, for relevance, responsiveness and/or the segregation of

                     privileged and/or protected information before such information is

                     produced to another party.

              (j)    Once executed by all parties, this Stipulation shall be treated by the parties

                     as an Order of Court until it is formally approved by the Court.

              (j)    By operation of the Parties' agreement and Court Order, the Parties are
                     specifically afforded the protections ofFRE 502 (d) and (e).




The parties are advised that the Court retains discretion as to whether to afford confidential
treatment to redacted information in Orders and Opinions.

Dated: February 20, 2020
       New York, New York




                                               12
So Stipulated and agreed:


Attorneys for P
                                          _ . ___ o e or
VLADECK, RASKIN & CLARK, P.C.                   LITILER MENDELSON, P.C.
                ::-                                         '.
                         �       "              A� lll ys      ;�
                             : _� : - .                   ,# D         ,------
                                                          �                    --
By:             " �-_:.:;.-- --�                By:  _2.L      �-+?/�-----
      Anne C. Vladeck                                 Jean L.    mi<ft
      Valdi Licul                                     Maayan Deker
      Matthew E. Stein                                900 Third Avenue
      565 Fifth Avenue, 9th Floor                     New York, New York 100i2
      New York, New York 10017


      Dated:   \\   U·          , 2020
                                                               1 (
                                                     Dated: __ - �_V
                                                                   ___, 2020




                                                13
                                             EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMANDA JOHNSON,

                        Plaintiff:                        Case No. 1: 18-cv-09786 (DAB)

                  v.
                                                          AGREEMENTTOBEBOUl'i1>BY
VOREALUSA,                                                STIPULATED PROTECTIVE ORDER

                        Defendant.




I , " " ~ - - - - - - - - - - [print or type full name], of ---~----------------
                                                                  [print or type full
address], declare under penalty of perjury that I have read in its entirety and understand the
Stipulated Protective Order that was issued by the United States District Court for the Southern
District of New York in the case of Amanda Johnson v. L 'Orea/ USA Case No: 18-cv-09786. I
agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
understand and acknowledge that failure to comply could expose me to sanctions. I solemnly
promise that I will not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance with the
provisions of this Order. I will limit use of Confidential Material disclosed to me solely for
purpose of this action. No later than the final conclusion of the case, I will return or destroy all
Confidential Material and !iiummaries, abstracts, and indices thereof which come into my
possession, and documents or things which I have prepared relating thereto, to counsel for the
party for whom I was employed or retained.



         I declare under penalty of perjury that the foregoing is true and correct.


Dated:
      ---------

                                                  14
